Citation Nr: 0626772	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from October 1963 to October 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, which denied service 
connection for left and right knee disabilities, claimed as 
secondary to service-connected back disabilities.

In May 2004, the veteran testified at a hearing before a VA 
decision review officer.  At that hearing, the veteran raised 
a claim for entitlement to compensation under 38 U.S.C.A. § 
1151.  The RO denied the claim in a December 2004 
supplemental statement of the case.  The veteran did not 
perfect an appeal of that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

Under 38 U.S.C.A. § 5103A, the duty to assist requires VA to 
make reasonable efforts to obtain relevant medical records 
that the claimant adequately identifies and authorizes VA to 
obtain.  Additional development is required in this case.  VA 
medical records show that the veteran has reported a history 
of surgery on both knees.  The evidence includes a letter 
from the veteran's private physician, Dr. Shifreen, dated 
September 2003.  Dr. Shifreen states that the veteran had 
surgery on the left knee in 1970 at Manchester Memorial 
Hospital and the right knee in 1973 at Rockville Hospital and 
that the veteran is currently under the care of Dr. Veltri, a 
private orthopedic physician in Manchester.  These medical 
records have not been obtained and associated with the claims 
file.  The RO should attempt to obtain the records on remand, 
as they may contain relevant information regarding the 
veteran's claim for service connection.

The VCAA also includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence VA will retrieve.  See 38 U.S.C.A. § 5103(a), 
(b) (West 2002).  See also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

During the pendency of this appeal,  the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court also held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 487.  Additionally, this notice must explain that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the RO provided the veteran VCAA on his claim 
for service connection, but such notice did not include any 
information on disability ratings and effective dates.  As 
this appeal involves such aspects of a claim, the RO should 
ensure on remand that it provides the veteran all information 
now required pursuant to the Court's opinion in 
Dingess/Hartman.



Accordingly, the case is REMANDED for the following action:

1.  The RO should seek authorization, 
including treatment dates, from the 
veteran for the release of pertinent 
treatment records from Manchester 
Memorial Hospital, Rockville Hospital, 
Dr. Veltri and any other physicians that 
the veteran identifies as having treated 
him for the claimed condition.  The RO 
should attempt to obtain the identified 
treatment records.  Any records obtained 
shall be associated with the claims file.  
The veteran should be notified of the 
status of all requests.

2.  Any newly obtained records obtained 
should be reviewed and associated with 
the claims file.  If the evidence 
indicates that the veteran's knee 
disabilities may be associated with his 
service-connected back disabilities, the 
veteran should be afforded a VA 
orthopedic examination of the both knees 
and of the back.  The claims file should 
be forwarded to the examiner for review 
in conjunction with the examination.  The 
examiner  should confirm in the written 
report that such a review was conducted.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any present 
disorder of the left knee, 
right knee and the back; 

b) opine whether it is at least 
as likely as not (50 percent or 
greater likelihood) the any 
knee disabilities were caused 
or aggravated by the veteran's 
service-connected back 
conditions; and

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), which explains that, if the 
veteran's service connection claim is 
granted, such award will be assigned a 
disability rating and an effective date, 
and provides the veteran the information 
and evidence needed to establish a 
particular disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

5.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


___________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


